DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  the claim limitation “wherein the deflection area is substantially plane” should read “wherein the deflection area is substantially planar”. Appropriate correction is required.
Claim 9 is objected to because of the following informality: the claim limitation “an ultrasonic transducer” should read “the ultrasonic transducer”. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the apparatus with both an indirect detection arrangement and direct detection arrangement must be shown or the features canceled from the claims.  No new matter should be entered.



Claim Rejections - 35 USC § 112
Claims 1 - 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding independent claims 1 and 17, the phrase “of which should be analyzed” renders the claims indefinite because it is unclear whether the limitation following the phrase is a required part of the claimed invention. For the purpose of examination, the examiner interprets the limitation as “of which will be analyzed”. Further, the limitation “wherein the ultrasonic and are arranged on one side of a same substrate”. Dependent claims 2 - 16 and 18 - 21 are likewise indefinite.
Regarding claim 6, the limitation “further comprising: at least one indirect detection arrangement, optionally, a plurality of indirect detection arrangements” is unclear if the plurality of indirect detection arrangements is required, therefore, the metes and bounds of the claim are not clearly set forth. For the purpose of examination, the examiner interprets the limitation as “wherein the at least one indirect detection arrangement, 
Regarding claim 8, the limitation “an ultrasonic generator and an ultrasonic detector” is unclear whether the generator and detector refer to the generator and detector of claim 1 or another generator and detector. For the purpose of examination, the examiner interprets the limitation as “the ultrasonic generator and the ultrasonic detector”. Dependent claims 9 - 11 are likewise unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bertelson (US 3802271; “Bertelson”), in view of Watabe (US 20090184830; “Watabe”).

Regarding claim 1, Bertelson discloses, in figures 1 and 3, an apparatus (10) for analyzing the particulate matter content of an aerosol (ABSTRACT, Bertelson’s apparatus acoustically analyses particles in a fluid), the apparatus (10) comprising: an aerosol chamber (14) which is configured to receive an aerosol (col. 7, lines 35-37, “the sound path 22 is open to the interior of the smokestack 14 and therefore is exposed to the fluid with the particles”), the particulate matter content of which should be analyzed (col. 9, line 1, “density of the particles being analyzed”); at least one ultrasonic (col. 9, line 34, the examiner construes Bertelson’s “very high frequency” to be ultrasonic) generator (18) which is configured to produce ultrasonic waves in the aerosol (col. 9, lines 17-19, Bertelson’s speaker drives sound waves into the dirty path and clean path) received in the aerosol chamber (14); at least one ultrasonic (see previous comment) detector (30) which is configured to detect ultrasonic waves (see figure 1, examiner notes Bertelson depicts the path of incident and reflected sound waves emitted by the speaker having a principal axis reflected to the microphone) produced by the at least one ultrasonic  generator (18) in the aerosol (see figure 1, examiner notes path 22 is the dirty air path); and an evaluator (72, 74, 58) having a data exchange communication link (see figure 3, examiner notes 
It could be argued Bertelson does not explicitly disclose an ultrasonic generator and ultrasonic detector.
Watabe teaches, in figure 29, using an ultrasonic generator (1) and ultrasonic detector (3) to analyze smoke.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Watabe’s scheme of deploying an ultrasonic generator and detector as Bertelson’s speaker and microphone to determine characteristics of very small particles. Doing so would increase smoke detection sensitivity.



Claims 1 - 3, 6, 7, 12, and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe (US 20090184830; “Watabe”), in view of Bertelson (US 3802271; “Bertelson”).

Regarding claim 1, Watabe discloses, figures 1 and 29, an apparatus for analyzing the particulate matter content of an aerosol (¶ 0010, Watabe’s smoke sensor determines the smoke density and type of smoke particles present in the monitoring space), the apparatus comprising: an aerosol chamber (see figure 29, “monitoring space”) which is configured to receive an aerosol (¶ 0110, Watabe’s smoke sensor is characterized in that “smoke particles can easily diffuse into the monitoring space when fire occurs”), the particulate matter content of which should be analyzed (¶ 0010, see previous comment about smoke sensor determination); at least one ultrasonic generator (1) which is configured to produce ultrasonic waves in the aerosol received in the aerosol chamber (¶ 0094, “provides an ultrasound wave into a monitoring space”); at least one ultrasonic detector (3) which is configured to detect ultrasonic waves produced by the at least one ultrasonic generator in the aerosol (¶ 0094, “serving as an ultrasound wave receiving unit that detects a sound pressure of the ultrasound wave from the sound wave generating unit 1 via the monitoring space”); and an evaluator (4) having a data exchange communication link (not enumerated, see figure 1, examiner notes the schematic line connecting Watabe’s wave receiving element and signal processing unit is construed as a data link) with the at least one ultrasonic detector (3)  and being configured to ascertain the particulate matter content of the aerosol (¶ 0120, examiner notes by implementing Watabe’s strategy “the type of smoke particles and smoke density can be estimated more accurately”) based on signals output (¶ 0120, “the attenuation of sound pressure of a plurality of ultrasound waves at the same time”) by the at least 
Watabe fails to disclose the incidence wave does not reflect at 90° with respect to the deflection area plane.
Bertelson teaches, in figure 1, a principal ultrasound emission direction (22, 24) of the ultrasonic generator (18) includes an angle not equal to 90°  (see figure 1) with the deflection area plane (26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bertelson’s scheme of aiming a sound wave emitter so that the generated incident wave impacts a reflector at a non-ninety degree angle into Watabe’s smoke sensor design to increase sound pressure at an offset sound detector. Doing so would increase the signal to noise ratio of the received wave.

Regarding claim 2, Watabe and Bertelson disclose, in Watabe’s figure 1 and 29, the path length to be traversed (Watabe,  ¶ 0155, “propagation path”) by ultrasonic waves between the at least one ultrasonic generator (Watabe (1)) and the at least one ultrasonic detector (Watabe (3)) is less than 5 mm (¶ 0147, Watabe relies on inducing waves with a fundamental frequency in the 
Watabe and Bertelson fail to explicitly disclose a path length between is less than 5mm.
However, one of ordinary skill in the art would know to design a monitoring space so that the propagation path of an ultrasonic wave is equal to the distance between antinodes of a first harmonic to increase sound pressure. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to use a propagation path of less than 5 mm to produce an increase in sound pressure at a desired ultrasonic frequency since discovering the optimum value of a result effective variable involves only routine skill in the art. Doing so would increase the signal to noise ratio of the received pressure.

Regarding claim 3, Watabe and Bertelson disclose, in Watabe’s figure 29, two spaced-apart substrates (Watabe (60)), wherein at least a part of the aerosol chamber (see Watabe’s figure 29, “monitoring space”) is formed between the two substrates (Watabe (60)).

Regarding claim 6, Watabe and Bertelson disclose, in Watabe’s figures 10 and 29, at least one indirect detection arrangement (see figure 29, examiner notes Watabe’s generating and receiving units are side by side emitting/receiving sound waves to/from the reflection plates), 

Regarding claim 7, Watabe and Bertelson disclose, in Watabe’s figure 29, at least one of the distance (Watabe (L/2)) between the ultrasonic generator (Watabe (1a)) and the deflection area (not enumerated, see Watabe’s figure 29) or the distance (Watabe (L/2)) between the deflection area (not enumerated, see Watabe’s figure 29) and the ultrasonic detector (Watabe (3)) is less than 5 mm (¶ 0147-0155, Watabe relies on inducing waves with a fundamental frequency in the ultrasonic range. The wave generator and receiver are spaced (L) such that the propagation path produces an increase in “sound pressure”. If Vsound = 343m/s and Watabe chooses a frequency of > 68.6 kHz and places the generator and receiver at the antinodes of the first harmonic, the propagation path would be < 0.5cm. Further, Watabe uses multiple frequencies including examples of 85 kHz and 105 kHz having substantially lower wavelength thus lower generator/receiver spacing for the first harmonic. The examiner construes Watabe’s reflective plate spacing as less than 0.25 cm which is less than 5mm as claimed).

However, one of ordinary skill in the art would know to design a monitoring space so that the reflective plate distance is equal to the distance between antinodes of a first harmonic to increase sound pressure. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to use a distance between reflective plates to produce an increase in sound pressure at an ultrasonic frequency since discovering the optimum value of a result effective variable involves only routine skill in the art. Doing so would increase the signal to noise ratio of the received pressure.

Regarding claim 12, Watabe and Bertelson disclose, in Watabe’s figure 29, the aerosol chamber (see Watabe’s figure 29, “monitoring space”) has an aerosol exchange connection with its surroundings (Watabe, ¶ 0008, “diffusion of smoke particles into the monitoring space is facilitated”), at least intermittently.

Regarding claim 16, Watabe and Bertelson fail to disclose the aerosol chamber has a volume of less than 1000 mm3.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an aerosol chamber volume of less than 1000 mm3, since discovering the optimum value of a result effective variable involves only routine skill in the art, to provide compact design. Doing so increases ease of handling the apparatus.



Watabe fails to disclose the incidence wave does not reflect at 90° with respect to the deflection area plane.
Bertelson teaches, in figure 1, a principal ultrasound emission direction (22, 24) of the ultrasonic generator (18) includes an angle not equal to 90° (see figure 1) with the deflection area plane (26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bertelson’s scheme of aiming a sound wave emitter so that the generated incident wave impacts a reflector at a non-ninety degree angle into Watabe’s method of operating a smoke sensor to increase sound pressure at an offset sound detector. Doing so would increase the signal to noise ratio of the received wave.

.


Claims 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe (US 20090184830; “Watabe”) and Bertelson (US 3802271; “Bertelson”) as applied to claim 3 above, and further in view of Mei (US 20180088017; “Mei”).

Regarding claim 8, Watabe and Bertelson disclose, in Watabe’s figure 12, the ultrasonic generator (Watabe (1a)) and the ultrasonic detector (Watabe (3)) is an ultrasonic transducer (¶ 0122, Watabe’s “generating element 1a may be used also as the wave receiving element 3 by using an ultrasound wave generating element 1a that can be employed for both transmitting and receiving ultrasound waves”).

However, Mei teaches, in figure 1, the ultrasonic generator (¶ 0012, “ultrasonic transducers 11 convert the electrical signals into ultrasonic signals (ultrasonic waves) 32”) and the ultrasonic detector (¶ 0013, “ultrasonic transducers 11 convert the return signals 34 into electrical signals”) are embodied as an ultrasonic transducer (11) which is configured to be operated in a generator mode (¶ 0012, examiner notes Mei’s transducer first transmits ultrasonic signals into the fluid) and in a detector mode (¶ 0013, examiner notes Mei’s transducer second receives return ultrasonic signals reflected or scattered by particles), wherein the ultrasonic transducer (11) is configured to produce ultrasonic waves in the generator mode (¶ 0012, “ultrasonic transducers 11 convert the electrical signals into ultrasonic signals (ultrasonic waves) 32”) and detect ultrasonic waves in the detector mode (¶ 0013, “ultrasonic transducers 11 convert the return signals 34 into electrical signals”). 
Examiner notes the limitations "configured to operate" and "configured to produce and detect" are functional language type limitations. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. See MPEP 2114.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Mei’s transducer in place of Watabe and Bertelson’s separate ultrasonic generator unit and receiving unit to generate and receive ultrasonic signals since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so would reduce manufacturing complexity and cost.


Examiner notes the limitation "configured to deflect" is a functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. See MPEP 2114.

Regarding claim 10, Watabe, Bertelson and Mei disclose, in Watabe’s figure 29 and Mei’s figure 1, the path length to be traversed (Watabe, ¶ 0155, “propagation path”) by ultrasonic waves between the at least one ultrasonic generator (Mei, ¶ 0012, “ultrasonic transducers 11 convert the electrical signals into ultrasonic signals (ultrasonic waves) 32”) and the at least one ultrasonic detector (Mei, ¶ 0013, “ultrasonic transducers 11 convert the return signals 34 into electrical signals”) is less than 5 mm (¶ 0147, Watabe relies on inducing waves with a fundamental frequency in the ultrasonic range. The wave generator and receiver are spaced such that the propagation path produces an increase in “sound pressure”. If Vsound = 343m/s and Watabe chooses a frequency of > 68.6 kHz and places the generator and receiver at the antinodes of the first harmonic, the propagation path would be < 0.5cm. Further, Watabe uses multiple frequencies including examples of 85 kHz and 105 kHz having substantially lower wavelength thus lower generator/receiver spacing for the first harmonic. The examiner construes Watabe’s spacing as less than 0.5 cm); and wherein the ultrasonic transducer (Mei (11)) is 

Regarding claim 11, Watabe, Bertelson and Mei disclose, in Watabe’s figure 29 and Mei’s figure 1, the distance (Watabe (L/2)) between the ultrasonic transducer (Mei (11)) and the deflection area (Watabe (60)) is less than 5 mm (¶ 0147-0155, Watabe relies on inducing waves with a fundamental frequency in the ultrasonic range. The wave generating and receiving functions are spaced (L) such that the propagation path produces an increase in “sound pressure”. If Vsound = 343m/s and Watabe chooses a frequency of > 68.6 kHz and places the generator and receiver at the antinodes of the first harmonic, the propagation path would be < 0.5cm. Further, Watabe uses multiple frequencies including examples of 85 kHz and 105 kHz having substantially lower wavelength thus lower generator/receiver spacing for the first harmonic. The examiner construes Watabe’s reflective plate spacing as less than 0.25 cm).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe (US 20090184830; “Watabe”) and Bertelson (US 3802271; “Bertelson”) as applied to claim 1 above, and further in view of Jones (US 5892141; “Jones”).

Regarding claim 13, Watabe and Bertelson disclose, in Watabe’s figure 31, an aerosol conveying arrangement (Watabe (2, 100, 110)).
Watabe and Bertelson fail to disclose a conveying arrangement configured to convey an aerosol between the chamber and its surroundings.

Examiner notes the limitation "configured to convey" is a functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. See MPEP 2114.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jones’ scheme of using a pump to deliver a gas to be analyzed into Watabe and Bertelson’s smoke sensor to actively control smoke movement to the monitoring space. Doing so increases the efficiency of sampling periods.

Regarding claim 14, Watabe, Bertelson and Jones disclose, in Jones’ figure 1, the aerosol conveying arrangement (Watabe, (2, 100, 110); Jones, col. 5, lines 16-17, “sampling means 34 comprises a pump for gas delivery purposes”) has at least one aerosol conveying means selected from: a micro-pump (Jones, col. 5, lines 16-17, “sampling means 34 comprises a pump for gas delivery purposes”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Watabe (US 20090184830; “Watabe”) and Bertelson (US 3802271; “Bertelson”) as applied to claim 17 above, and further in view of Mei (US 20180088017; “Mei”).


It could be argued Watabe and Bertelson don’t explicitly disclose operating an ultrasonic transducer.
However, Mei teaches, in figure 1, operating an ultrasonic transducer (11) in a generator mode during a predetermined time interval for producing an ultrasonic pulse (¶ 0012, examiner notes Mei’s transducer first transmits ultrasonic signals into the fluid) and switching the ultrasonic transducer (11) into a detector mode and operating the ultrasonic transducer (11) in the detector mode for detecting the ultrasonic pulse (¶ 0013, “ultrasonic transducers 11 convert the return signals 34 into electrical signals”) emitted by the ultrasonic transducer (11) in the generator mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Mei’s transducer in place of Watabe and Bertelson’s separate ultrasonic generator unit and receiving unit to generate and receive ultrasonic signals since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so would reduce manufacturing complexity and cost.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Watabe (US 20090184830; “Watabe”) and Bertelson (US 3802271; “Bertelson”) as applied to claim 17 above, and further in view of Jones (US 5892141; “Jones”).

Regarding claim 20, Watabe and Bertelson disclose, in Watabe’s figure 31, an aerosol conveying arrangement (Watabe (2, 100, 110)).
Watabe fails to disclose a conveying arrangement for conveying between the chamber and its surroundings.
Jones teaches, in figure 1, an aerosol conveying arrangement (col. 5, lines 16-17, “sampling means 34 comprises a pump for gas delivery purposes”) for conveying aerosol (col. 5, lines 11-12, “sampling means delivers the gas to be analyzed”) between the aerosol chamber (col. 3, line 16, “glass envelope”) and its surroundings, wherein the method further includes: operating the aerosol conveying arrangement (col. 5, lines 16-17, “sampling means 34 comprises a pump for gas delivery purposes”) for conveying aerosol between the aerosol chamber (col. 3, line 16, “glass envelope”) and its surroundings (col. 5, lines 11-12, “sampling means delivers the gas to be analyzed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jones’ scheme of using a pump to deliver a gas to be analyzed into Watabe and Bertelson’s smoke sensor to actively control smoke movement to the monitoring space. Doing so increases the efficiency of sampling periods.

Allowable Subject Matter
Claims 4, 5, 15, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter claims 1 including at least one direct detection arrangement having an ultrasonic generator and an ultrasonic detector embodied separately therefrom, said ultrasonic detector being positioned in a sound emission region of the ultrasonic generator. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable. Claim 5 would be allowable for the same reasons as above.
Regarding claim 15, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter claims 1, 13 and 14 including the aerosol conveying arrangement has a plurality of ultrasonic generators arranged in the aerosol chamber, wherein the aerosol conveying arrangement is configured to drive the ultrasonic generators in a predetermined temporal succession for producing an aerosol conveying effect. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Regarding claim 21, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter claims 17 and 20 including the aerosol conveying arrangement has a plurality of ultrasonic generators arranged in the aerosol chamber, wherein the method includes: operating the ultrasonic generators in a predetermined temporal succession for producing a pressure gradient in the aerosol chamber for conveying aerosol between the aerosol chamber and its surroundings. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856